DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (claims 1-14) in the reply filed on 23 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding claim 11, the applicant states “a second panel having a second free and a second portion”.  It appears “a second free” should be “a second free end” and will be treated as such.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 14 states “panel coupling means”. The claim limitation is not modified by sufficient structure. The specification (paragraphs 31-34) describes coupling means as “snap buttons, hook and loop strips, magnets, button and eye loops” and will be treated as such.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “panel coupling means” in claim 8. Claim 8 states “The carrier of claim 1 including panel coupling means configured for selectively coupling panel free ends to one another, the coupling means including hook and pile, magnets, buttons, snaps and combinations thereof”. Since applicant define what the coupling means are within the claim, the limitation does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second slot" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 states “panel free ends”. It is unclear if the panel free ends of claim 8 are meant to represent the first free end and the second free end of claim 1 or other free ends not previously introduced. This limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). For purposes of examination, examiner will assume the panel free ends include the first and second free ends of claim 1.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20060021685).
Regarding claim 1, Cho teaches a carrier (figure 1, reference 10) comprising: a floor (figure 5, reference 12), a first sidewall (figure 4, reference 14, 16, 18, 20 form the first sidewall) forming a first compartment (figure 3, inside reference 10) having a first volume (figure 3, inside reference 10), a first panel coupled to the first sidewall at one end thereof (figure 3 and 4, reference 46 having an end coupled to sidewall 14), the first panel having a first free end opposite the one end thereof coupled to the first sidewall (figure 3 and 4, free end near reference 50), and a second panel coupled to the first sidewall at one end thereof (figure 3 and 4, reference 48 having an end coupled to sidewall 18), the second panel having a second free end opposite the one end thereof coupled to the first sidewall (figure 3 and 4, free end near reference 52), wherein, when the first free end is selectively coupled with the second free end (figure 4), the first compartment includes a first slot (figure 4: slot created by walls 18, 20, 14 and panels 46 and 48 and as shown in the annotated figure below) separated from the second slot (figure 4: slot created by walls 18, 16, 14 and panels 46 and 48 and as shown in the annotated figure below) by the first panel and the second panel (figure 4).

    PNG
    media_image1.png
    249
    327
    media_image1.png
    Greyscale

Regarding claim 2, Cho teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cho teaches wherein the first compartment includes a center axis extending through the floor and, when the first free end is coupled with the second free end, the center axis extends through one or both of the first free end or the second free end (figure 4 and 5: the center axis would extend through the center of the floor 12 and through the middle of 50 and 52 of figure 4 since 50 and 52 meet in the center of the carrier).
Regarding claim 3, Cho teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cho teaches when the first free end is coupled with the second free end, the first slot includes between about 25% and about 75% of the first volume (figure 4: when the first and second free end of panels 46 and 48 are coupled, the first slot is approximately 50% of the first volume, as shown in the annotated figure above for claim 1).
Regarding claim 8, Cho teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cho teaches panel coupling means configured for selectively coupling panel free ends to one another (figure 4, reference 50 and 52), the coupling means including hook and pile, magnets, buttons, snaps and combinations thereof (paragraph 23: the coupling means are Velcro ® which is hook and pile).
Regarding claim 11, Cho teaches a carrier (figure 1, reference 10) comprising: a sidewall (figure 4, reference 14, 16, 18, 20 form the sidewall) forming a compartment (figure 3, inside reference 10), a first panel (figure 3 and 4, reference 46) having a first free end (figure 3 and 4, near reference 50) and a first portion attached to the sidewall (figure 3 and 4: portion of panel 46 attached to wall 14), a second panel (figure 3 and 4, reference 48) having a second free end (figure 3 and 4, near reference 52) and a second portion attached to the sidewall (figure 3 and 4: portion of panel 48 attached to wall 118), a first panel configuration wherein, when the first free end is not coupled to the second free end (figure 3), the compartment includes a single slot (figure 3, as shown in the annotated figure below), and a second panel configuration (figure 4), wherein, when the first free end and the second free end are selectively coupled together (figure 4), the compartment includes a pair of slots (figure 4, as shown in the annotated figure below).

    PNG
    media_image2.png
    291
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    380
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adelman (US 20100084443), in view of Cho (US 20060021685).
Regarding claim 1, Adelman teaches a carrier (figure 4, reference 210) comprising: a floor (figure 4, reference 220), a first sidewall (figure 4, references 212, 214, 216 and 218 form a first sidewall) forming a first compartment having a first volume (figure 4 and paragraph 27: inside carrier 210 without dividers 240 forms a first compartment 222 having a first volume), a first panel coupled to the first sidewall at one end thereof (figure 4, as shown in the annotated figure below and paragraph 27: The divider 240 includes four panels which can be removable and reconfigurable/adjustable to accommodate different sized items and capable of being folded flush against walls 212, 214, 216, 218. In this case, the first panel is couple to the sidewall at 216), the first panel having a first end opposite the one end thereof coupled to the first sidewall (figure 4, as shown in the annotated figure below: the first end is located in the center contacting the other panels), and a second panel coupled to the first sidewall at one end thereof (figure 4, as shown in the annotated figure below coupled to the sidewall at 214), the second panel having a second end opposite the one end thereof coupled to the first sidewall (figure 4, as shown in the annotated figure below: the second end is located in the center contacting the other panels), wherein, when the first end is coupled with the second end, the first compartment includes a first slot (figure 4, as shown in the annotated figure below) separated from the second slot (figure 4, as shown in the annotated figure below) by the first panel and the second panel (figure 4, reference 242).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Adelman does not explicitly teach the first panel and the second panel having a first free end and a second free end, respectively. However, Cho does teach the first panel (figure 3 and 4, reference 46) and the second panel (figure 3 and 4, reference 48) having a first free end (figure 3 and 4, near reference 50) and a second free end (figure 3 and 4, near reference 52), respectively.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carrier of Adelman to include the first panel and the second panel having a first free end and a second free end, respectively, as disclosed by Cho, because including the free ends allows for creating specific sized compartments within the carrier, as explained by Cho (paragraph 23). Furthermore, by including free ends with coupling means, the panels can be quickly collapsed and formed.
Regarding claim 2, Adelman, in view of Cho, teach all of the claim limitations of claim 1, as shown above. Furthermore, Adelman teaches the first compartment includes a center axis extending through the floor and, when the first free end is coupled with the second free end, the center axis extends through one or both of the first free end or the second free end (figure 4: the center axis occurs through the center of the carrier where all of the panels meet). Furthermore, Cho teaches wherein the first compartment includes a center axis extending through the floor and, when the first free end is coupled with the second free end, the center axis extends through one or both of the first free end or the second free end (figure 4 and 5: the center axis would extend through the center of the floor 12 and through the middle of 50 and 52 of figure 4 since 50 and 52 meet in the center of the carrier).
Regarding claim 3, Adelman, in view of Cho, teach all of the claim limitations of claim 1, as shown above. Furthermore, Adelman teaches when the first free end is coupled with the second free end, the first slot includes between about 25% and about 75% of the first volume (figure 4, as shown in the annotated figure above: the first slot is approximately 25% of the total volume). Furthermore, Cho teaches when the first free end is coupled with the second free end, the first slot includes between about 25% and about 75% of the first volume (figure 4: when the first and second free end of panels 46 and 48 are coupled, the first slot is approximately 50% of the first volume, as shown in the annotated figure below).

    PNG
    media_image1.png
    249
    327
    media_image1.png
    Greyscale

Regarding claim 4, Adelman, in view of Cho, teach all of the claim limitations of claim 1, as shown above. Furthermore, modified Adelman teaches a third panel coupled to the first sidewall at one end thereof (figure 4, as shown in the annotated figure below: the third panel is coupled to wall 218), the third panel having a third free end opposite the one end thereof coupled to the first sidewall (figure 4: when modifying the third panel of Adelman with the panels of Cho, as shown above in the rejection of claim 1, the third panel would have a third free end), wherein, when the third free end is selectively coupled with the first free end and the second free end, the first compartment includes a third slot separated from the first slot and the second slot (figure 4, as shown in the annotated figure below).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 5, Adelman, in view of Cho, teach all of the claim limitations of claim 4, as shown above. Furthermore, modified Adelman teaches wherein, when the first free end, the second free end and the third free end are selectively coupled to one another, the first slot includes about 50% of the first volume, the second slot includes about 25% of the first volume and the third slot include about 25% of the first volume (figure 4, as shown in the annotated figure below: When the fourth panel is removed, the first slot is a combination of the first slot and fourth slot. Therefore, the first slot would be 50% of the first volume, the second slot is 25% of the first volume and the third slot is 25% of the first volume). 

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 6, Adelman, in view of Cho, teach all of the claim limitations of claim 4, as shown above. Furthermore, modified Adelman teaches a fourth panel coupled to the first sidewall at one end thereof (figure 4, as shown in the annotated figure below: the fourth panel is coupled to wall 212), the fourth panel having a fourth free end opposite the one end thereof coupled to the first sidewall (figure 4: when modifying the fourth panel of Adelman with the panels of Cho, as shown above in the rejection of claim 1, the fourth panel would have a fourth free end), wherein, when the fourth free end is selectively coupled with the first free end, the second free end and the third free end, the first compartment includes a fourth slot separated from the first slot, the second slot and the third slot (figure 4, as shown in the annotated figure below).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 7, Adelman, in view of Cho, teach all of the claim limitations of claim 6, as shown above. Furthermore, modified Adelman teaches wherein, when the first free end, the second free end, the third free end and the fourth free end are selectively coupled to one another, each of the first slot, the second slot, the third slot and the fourth slot includes about 25% of the first volume (figure 4, as shown in the annotated figure below: each slot is 25% of the first volume). 


    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 8, Adelman, in view of Cho, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cho teaches panel coupling means configured for selectively coupling panel free ends to one another (figure 4, reference 50 and 52), the coupling means including hook and pile, magnets, buttons, snaps and combinations thereof (paragraph 23: the coupling means are Velcro® which is hook and pile).
Regarding claim 9, Adelman, in view of Cho, teach all of the claim limitations of claim 4, as shown above. Furthermore, modified Adelman teaches when the fourth free end is selectively coupled with the first free end, the second free end and the third free end, the first panel, the second panel, the third panel and the fourth panel form a compartment divider having an essentially X-shaped cross-section (figure 4 of Adelman).
Regarding claim 11, Adelman teaches a carrier (figure 4, reference 210) comprising: a sidewall (figure 4, reference 212, 214, 216 and 218: these walls form the sidewall) forming a compartment (figure 4, reference 222), a first panel (figure 4, as shown in the annotated figure below) having a first end (figure 4, near the center of the carrier coupled to the other panels) and a first portion attached to the sidewall (figure 4, as shown in the annotated figure below and paragraph 27: The divider 240 includes four panels which can be removable and reconfigurable/adjustable to accommodate different sized items and capable of being folded flush against walls 212, 214, 216, 218. In this case, the first panel is couple to the sidewall at 216), a second panel (figure 4, as shown in the annotated figure below) having a second end (figure 4, near the center of the carrier coupled to the other panels) and a second portion attached to the sidewall (figure 4, as shown in the annotated figure below and attached to wall 214).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Adelman does not explicitly teach the first panel and the second panel having a first free end and a second free end, respectively, a first panel configuration wherein, when the first free end is not coupled to the second free end, the compartment includes a single slot, and a second panel configuration, wherein, when the first free end and the second free end are selectively coupled together, the compartment includes a pair of slots. However, Cho does teach the first panel (figure 3 and 4, reference 46) and the second panel (figure 3 and 4, reference 48) having a first free end (figure 3, near reference 50) and a second free end (figure 3, near reference 52), respectively, a first panel configuration wherein, when the first free end is not coupled to the second free end (figure 3), the compartment includes a single slot (figure 3, as shown in the annotated figure below), and a second panel configuration (figure 4), wherein, when the first free end and the second free end are selectively coupled together (figure 4), the compartment includes a pair of slots (figure 4, as shown in the annotated figure below).

    PNG
    media_image2.png
    291
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    300
    380
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carrier of Adelman to include the first panel and the second panel having a first free end and a second free end, respectively, a first panel configuration wherein, when the first free end is not coupled to the second free end, the compartment includes a single slot, and a second panel configuration, wherein, when the first free end and the second free end are selectively coupled together, the compartment includes a pair of slots, as disclosed by Cho, because including the free ends and adjustable slots configuration allows for creating specific sized compartments within the carrier, as explained by Cho (paragraph 23). Furthermore, by including free ends with coupling means, the panels can be quickly collapsed and formed.
Regarding claim 12, Adelman, in view of Cho, teach all of the claim limitations of claim 11, as shown above. Furthermore, modified Adelman teaches a third panel (figure 4, as shown in the annotated figure below) having a third free end (figure 4, as shown in the annotated figure below: when modified by Cho, the third free end is located in the center attached to the other panels) and a third portion attached to the sidewall (figure 4, as shown in the annotated figure below attached to wall 218), a third panel configuration wherein, when the first free end, the second free end and the third free end are not coupled together, the compartment includes the single slot (figure 1 of Adelman: when none of the panels are connected, only a single slot exists), a fourth panel configuration wherein, when the first free end, the second free end and the third free end are selectively coupled together, the compartment includes three slots (figure 4, as shown in the annotated figure below: when the fourth panel is removed, only three slots exist), and a fifth panel configuration where, when the first free end and the second free end are selectively coupled together but not to the third free end, the compartment includes the pair of slots (figure 4, as shown in the annotated figure below: when the fourth panel is removed and the third panel is decoupled, only two slots exist, similar to that shown in the annotated figure 4 of Cho above in the rejection of claim 11).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 13, Adelman, in view of Cho, teach all of the claim limitations of claim 12, as shown above. Furthermore, modified Adelman teaches a fourth panel (figure 4, as shown in the annotated figure below) having a fourth free end (figure 4, as shown in the annotated figure below: when modified by Cho, the fourth free end is located in the center attached to the other panels) and a fourth portion attached to the sidewall (figure 4, as shown in the annotated figure below attached to wall 212), a sixth panel configuration wherein, when the first free end, the second free end, the third free end and the fourth free end are not coupled together, the compartment includes the single slot (figure 1 of Adelman), and a seventh panel configuration wherein, when the first free end, the second free end, the third free end and the fourth free end are selectively coupled together, the compartment includes four slots (figure 4, as shown in the annotated figure below).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Regarding claim 14, Adelman, in view of Cho, teach all of the claim limitations of claim 12, as shown above. Furthermore, modified Adelman teaches panel coupling means (figure 4, reference 50 and 52 of Cho) configured for selectively coupling (i) the first free end to the second free end, (ii) the first free end to the third free end, (iii) the first free end to the fourth free end, (iv) the second free end to the third free end, (v) the second free end to the fourth free end, and the (v) the third free end to the fourth free end (figure 4 of Adelman and paragraph 23 of Cho: the coupling means are Velcro® which is hook and pile: When figure 4 of Adelman is modified with the coupling means of Cho, the limitation is met).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adelman (US 20100084443), in view of Cho (US 20060021685), as applied to claim 1 above, and further in view of Radke (US D587,897).
Regarding claim 10, Adelman, in view of Cho, teach all of the claim limitations of claim 1, as shown above. Furthermore, modified Adelman teaches a sidewall (figure 4, reference 212, 214, 216 and 218: these walls for a sidewall) defining a compartment (figure 4, reference 222) and a plurality of panels (figure 4, as shown in the annotated figure below), each panel of the plurality of panels including one end coupled to the second sidewall (figure 4: the panels are coupled to the sidewall represented by walls 212, 214, 216 and 218) and a free end opposite the one end thereof (figure 4: the panels have free ends attached to one another in the middle), wherein, when two of the panels of the plurality of panels are selectively coupled together, the second compartment includes a pair of slots (figure 4, as shown in the annotated figure below: when the first and second panel are joined together, the first slot incorporates the first, fourth and third slot while the second slot is its own slot), wherein, when three of the panels of the plurality of panels are selectively coupled together, the second compartment includes three slots (figure 4, as shown in the annotated figure below: when the first second and third slot are coupled, three slots would occur since the first and fourth slot would only be one slot), and wherein, when four of the panels of the plurality of panels are selectively coupled together, the second compartment includes four slots (figure 4, as shown in the annotated figure below).

    PNG
    media_image4.png
    482
    325
    media_image4.png
    Greyscale

Adelman, in view of Cho, do not explicitly teach a second sidewall defining a second compartment. However, Radke does teach a first and second sidewall defining first and second compartments, respectively (figures 13 and 14, as shown in the annotated figure below: each compartment is formed by separate sidewalls).

    PNG
    media_image5.png
    216
    342
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the carrier of Adelman, in view of Cho, to include teach a first and second sidewall defining first and second compartments, respectively, as disclosed by Radke, because including the second compartment allows for more organized storage space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wulf (US 20060102497) teaches a carrier with six compartments.
Lamming (US 20020038745) teaches a carrier with three adjustable compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735